department of the treasury internal_revenue_service washington d c tax exempt ando government entities division release number release date date date uil code contact person identification_number telephone number employer_identification_number r q z o u k x n u g n u n t dear this is in reply to your ruling_request dated date regarding the application of sec_4942 and sec_4945 of the internal_revenue_code code to your proposed expenditures to construct a memorial on government property facts you have been recognized as an organization exempt under sec_501 of the code and are classified as a private_foundation within the meaning of sec_509 you are a grant- making organization and your purposes are to receive and administer funds exclusively for religious charitable scientific literary or educational_purposes including but not limited to making gifts and contributions to one or more organizations other than organizations testing for public safety described in sec_501 you plan to purchase all required materials and services to construct through a private independent licensed contractor contractor a memorial memorial for the n which is located within o a training facility of the p operates n is a political_subdivision of the government n was established in order to provide a location to honor the state and federalized organizations that have served the united_states and or the state of x during times of mobilization conflicts and major wars the post commander of o adopted a policy memo which provides that an organization desiring to sponsor the construction of a memorial at the n cannot make cash donations to the o but rather must contract with a private o is located in the state of x p which owns and independent licensed contractor to purchase all necessary materials and perform all necessary services to construct the memorial on the sponsoring organization’s behalf you propose to construct the memorial to honor the military actions of the y and the z under the guidelines set forth in the policy memo the cost of the construction of the memorial is estimated to be less than dollar_figure based on the cost of construction of similar memorials at n you have received verbal approval from p for the placement of the memorial you represented that formal written approval will be requested upon receipt of a favorable letter_ruling from us and this written approval will be obtained prior to actual placement of the memorial the memorial will be placed in a location that has been designated by p as a memorial park for purposes of placing a number of similar memorials you have selected contractor to provide all necessary material and services to construct the memorial you have represented that neither the contractor nor any other sub-contractor or other person who has been or will be dealt with in connection with the design construction completion or any other aspect of the memorial is or will be a disqualified_person with respect to you as determined under sec_4946 of the code the contract to be entered into between you and the contractor will provide for an initial deposit to be paid_by you to the contractor thereafter additional monies will be paid_by you to the contractor from time to time as the work is completed you represent that you will monitor the progress of the construction of the memorial and make payments only after you are satisfied that the work is satisfactorily completed the amounts to be paid to the contractor will reflect the fair_market_value for the materials received and the services performed rulings requested you requested the following rulings the expenditure of a portion of your assets for the construction of the memorial will constitute a qualifying_distribution under sec_4942 of the code the expenditure of a portion of your assets for the construction of the memorial will not constitute a taxable_expenditure under sec_4945 of the code the expenditure of a portion of your assets through the engagement of an independent private contractor to supply the materials and services needed to construct the memorial constitutes either a grant to a sec_509 of the code organization or a direct expenditure for charitable purposes and does not constitute a grant to an organization under sec_4945 for which expenditure_responsibility must be exercised by you in accordance with sec_4945 the amount of the qualifying_distribution under sec_4942 of the code will be the full amount expended by you to construct the memorial not the fair_market_value of the memorial after completion of its construction law sec_170 of the code defines a charitable_contribution as a contribution or gift to or for_the_use_of a state a possession_of_the_united_states or any political_subdivision of any of the foregoing or the united_states or the district of columbia but only if the contribution or gift is made for exclusively public purposes a corporation trust or community chest fund or foundation or educational_purposes b organized and operated exclusively for religious charitable scientific literary sec_501 of the code provides for the exemption from federal_income_tax of organizations organized and operated exclusively for religious charitable educational or other specified exempt purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual and which does not engage in proscribed legislative or political activities sec_4942 of the code imposes a tax on the undistributed_income_of_a_private_foundation sec_4942 of the code provides that the term undistributed_income means with respect to any private_foundation for any taxable_year as of any time the amount by which - the distributable_amount for such taxable_year exceeds the qualifying distributions made before such time out of such distributable_amount sec_4942 of the code defines a qualifying_distribution as a any amount including that portion of reasonable and necessary administrative expenses paid to accomplish one or more purposes described in sec_170 other than any contribution to i an organization controlled directly or indirectly by the foundation or one or more disqualified persons with respect to the foundation except as otherwise provided or ii a private_foundation which is not an operating_foundation except as otherwise provided or b any amount_paid to acquire an asset used or held for use directly in carrying out one or more purposes described in sec_170 sec_4945 of the code imposes a tax on any taxable_expenditure as defined in sec_4945 made by a private_foundation sec_4945 of the code provides in relevant part that the term taxable_expenditure private_foundation as a grant to an organization includes any amount_paid or incurred by a unless-- a such organization-- i is described in paragraph or of sec_509 ii is an organization described in sec_509 other than an organization described in clause i or is an exempt_operating_foundation as defined in section ii of sec_4942 or iii d or b the private_foundation exercises expenditure_responsibility with respect to such grant in accordance with subsection h or for any purpose other than one specified in sec_170 sec_1_501_c_3_-1 d of the income_tax regulations regulations provides that the term its generally accepted legal sense and is charitable is used in sec_501 of the code in therefore not to be construed as limited by the separate enumeration in sec_501 of other tax-exempt purposes which may fall within the broad outlines of charity as developed by judicial decisions such term includes erection or maintenance of public buildings monuments or works sec_53_4942_a_-3 of the foundation and similar excise_tax regulations foundation regulations states that the amount of a qualifying_distribution of property is the fair_market_value of such property as of the date such qualifying_distribution is made the amount of an organization’s qualifying distributions will be determined solely on the cash_receipts_and_disbursements_method of accounting described in sec_446 of the code sec_53_4942_a_-3 of the foundation regulations defines the term qualifying_distribution in relevant part to mean any amount including program related investments and reasonable and necessary administrative expenses paid to accomplish one or more purposes described in sec_170 or b of the code other than any contribution to a private_foundation which is not an operating_foundation or to an organization controlled directly or indirectly by the contributing private_foundation or one or more disqualified persons with respect to such foundation sec_53_4942_b_-1 of the foundation regulations provides that qualifying distributions are not made by a foundation directly for the active_conduct of activities constituting its charitable educational or other similar exempt_purpose unless such qualifying distributions are used by the foundation itself rather than by or through one or more grantee organizations which receive such qualifying distributions directly or indirectly from such foundation sec_53_4945-4 of the foundation regulations provides that for purposes of sec_4945 of the code the term grants shall include but is not limited to such expenditures as scholarships fellowships internships prizes_and_awards grants shall also include loans for purposes described in sec_170 and program related investments such as investments in small businesses in central cities or in businesses which assist in neighborhood renovation similarly grants include such expenditures as payments to exempt_organizations to be used in furtherance of such recipient organizations' exempt purposes whether or not such payments are solicited by such recipient organizations conversely grants do not ordinarily include salaries or other compensation to employees for example grants do not ordinarily include educational payments to employees which are includible in the employees’ incomes in addition grants do not ordinarily include payments including pursuant to sec_61 salaries consultants’ fees and reimbursement for travel_expenses such as transportation board and lodging to persons regardless of whether such persons are individuals for personal services in assisting a foundation in planning evaluating or developing projects or areas of program activity by consulting advising or participating in conferences organized by the foundation sec_53_4945-6 of the foundation regulations provides in part that funds used in furtherance of purposes described in sec_170 of the code ordinarily will not be treated as taxable_expenditures under sec_4945 sec_53_4945-6 v of the foundation regulations provides that the term taxable_expenditure does not include payments which constitute qualifying distributions under sec_4942 of the code analysis ruling one a qualifying_distribution under sec_4942 of the code includes any amount_paid to accomplish one or more tax-exempt purposes described in sec_170 sec_170 provides in part that a charitable_contribution means a contribution or gift to a corporation organized and operated exclusively for charitable purposes other tax exempt purposes may fall within the broad outlines of charity and includes erection or maintenance of public buildings monuments or works see sec_1_501_c_3_-1 of the regulations since you are erecting a memorial on and for_the_use_of a political_subdivision of the united_states and the gift is for public purposes your expenditure is for a purpose described in sec_170 of the code thus the proposed expenditure for the construction of the memorial will constitute a qualifying_distribution under sec_4942 ruling two is not considered a taxable_expenditure under section the term taxable_expenditure does not include payments which constitute qualifying distributions under sec_4942 of the code see sec_53_4945-6 of the foundation regulations since your expenditure to build the memorial is a qualifying_distribution as discussed above it d additionally the term grants does not ordinarily include payments to persons regardless of whether such persons are individuals for personal services in assisting a foundation in planning evaluating or developing projects see sec_53_4945-4 of the foundation regulations since your expenditure is for services by the for-profit contractor to build the memorial on your behalf the amounts you expend are not considered grants under sec_4945 of the code therefore the expenditure of funds directly paid_by you to the contractor in order to build the memorial in accordance with a contract for services is not a grant and therefore not a taxable_expenditure under sec_4945 ruling three since the amounts you expend are not considered grants under sec_4945 of the code the expenditure of funds directly paid_by you to the contractor in order to build the memorial is not a grant and you are not required to exercise expenditure_responsibility see sec_53 a of the foundation regulations ruling four because the expenditures are qualifying distributions and because they are amounts paid to accomplish one or more exempt purposes and not amounts paid to acquire an asset used directly in carrying out one or more of your purposes the expenditures must be valued as of the date such qualifying_distribution is made and therefore the date payments are made to the contractor since the amount of the qualifying distributions is determined solely on the cash_receipts_and_disbursements_method of accounting they are therefore equal to the cash disbursements paid to the contractor as outlined above see sec_53_4942_a_-3 of the foundation regulations rulings therefore we rule as follows the expenditure of a portion of your assets for the construction of the memorial will constitute a qualifying_distribution under sec_4942 of the code the expenditure of a portion of your assets for the construction of the memorial will not constitute a taxable_expenditure under sec_4945 of the code you do not have to exercise expenditure_responsibility with respect to the construction of the memorial since your expenditure is not considered a grant under sec_4945 of the code the amount of the qualifying_distribution under sec_4942 of the code will be the amount of the cash payments made by you to the contractor on the date payments are made for the purpose of constructing the memorial this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make f you disagree with our proposed available for public inspection is attached to notice deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described because it could help resolved questions concerning your federal_income_tax status this ruling should be kept in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative sincerely enclosure notice robert c harper jr manager exempt_organizations technical group
